Digitally signed by
                          Illinois Official Reports                         Reporter of Decisions
                                                                            Reason: I attest to the
                                                                            accuracy and integrity
                                                                            of this document
                                  Supreme Court                             Date: 2016.12.01
                                                                            11:54:41 -06'00'




                           People v. Reyes, 2016 IL 119271




Caption in Supreme   THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v.
Court:               ZACHARY A. REYES, Appellant.



Docket No.           119271



Filed                September 22, 2016



Decision Under       Appeal from the Appellate Court for the Second District; heard in that
Review               court on appeal from the Circuit Court of Kendall County, the Hon.
                     John A. Barsanti, Judge, presiding.



Judgment             Appellate court judgment reversed.
                     Circuit court judgment reversed.
                     Cause remanded.


Counsel on           Michael J. Pelletier, State Appellate Defender, Thomas A. Lilien,
Appeal               Deputy Defender, and Kathleen J. Hamill and Fletcher P. Hamill,
                     Assistant Appellate Defenders, of the Office of the State Appellate
                     Defender, of Elgin, for appellant.

                     Lisa Madigan, Attorney General, of Springfield (Carolyn E. Shapiro,
                     Solicitor General, and Michael M. Glick and Gopi Kashyap, Assistant
                     Attorneys General, of Chicago, of counsel), for the People.
     PER CURIAM
                                              OPINION

¶1       The defendant, Zachary A. Reyes, was charged by indictment in the circuit court of
     Kendall County with the first degree murder of Jason Ventura and the attempted murders of
     Eduardo Gaytan and Jorge Ruiz. The indictment alleged that on December 20, 2009, defendant
     personally discharged a firearm in the direction of a vehicle occupied by Ventura, Gaytan, and
     Ruiz and that defendant’s actions caused the death of Ventura as well as serious injury to
     Gaytan. Defendant, who was 16 years old at the time of the shootings, was prosecuted as an
     adult (see 705 ILCS 405/5-130(1)(a)(i) (West 2008)). Following a jury trial, he was found
     guilty of the charged offenses.
¶2       At defendant’s sentencing hearing, the trial court imposed the mandatory minimum
     sentence of 45 years’ imprisonment for the first degree murder conviction. This sentence
     consisted of the minimum 20-year sentence for murder (see 730 ILCS 5/5-4.5-20(a) (West
     2008) (providing a range of 20 to 60 years)), plus a minimum 25-year mandatory firearm
     enhancement (see 730 ILCS 5/5-8-1(a)(1)(d)(iii) (West 2008) (providing for an add-on of 25
     years to natural life)). The court also sentenced defendant to 26 years’ imprisonment for each
     of the two attempted murder convictions. The 26-year sentences consisted of the minimum
     6-year sentence for attempted murder (see 730 ILCS 5/5-4.5-25(a) (West 2008) (providing
     range of 6 to 30 years)), plus a 20-year mandatory firearm enhancement (see 730 ILCS
     5/5-8-1(a)(1)(d)(ii) (West 2008)). In addition, the trial court determined that, pursuant to
     section 5-8-4(d)(1) of the Unified Code of Corrections (730 ILCS 5/5-8-4(d)(1) (West 2008)),
     all of defendant’s sentences were required to run consecutively to each other. As a result,
     defendant was sentenced to a mandatory minimum aggregate sentence of 97 years’
     imprisonment. Further, in light of the truth in sentencing statute (730 ILCS 5/3-6-3(b)(i)-(ii)
     (West 2008)), defendant was required to serve a minimum of 89 years of the 97-year sentence
     imposed before he would be eligible for release. Defendant appealed.
¶3       In the appellate court, defendant argued that his sentence was unconstitutional pursuant to
     Miller v. Alabama, 567 U.S. ___, 132 S. Ct. 2455 (2012). In Miller, the Supreme Court held
     that the eighth amendment to the United States Constitution “forbids a sentencing scheme that
     mandates life in prison without possibility of parole for juvenile offenders.” Id. at ___, 132 S.
     Ct. at 2469. Citing its earlier decisions in Roper v. Simmons, 543 U.S. 551 (2005) (holding it
     unconstitutional to impose capital punishment for crimes committed while under the age of
     18), and Graham v. Florida, 560 U.S. 48 (2010) (holding it unconstitutional to sentence
     juvenile offenders to life imprisonment without possibility of parole for nonhomicide
     offenses), the Court in Miller explained that “children are constitutionally different from adults
     for purposes of sentencing” (id. at ___, 132 S. Ct. at 2464) and that “in imposing a State’s
     harshest penalties, a sentencer misses too much if he treats every child as an adult” (id. at ___,
     132 S. Ct. at 2468). The Supreme Court emphasized that a mandatory sentencing scheme for
     juveniles prevents the trial court from considering numerous mitigating factors, such as the
     juvenile offender’s age and attendant characteristics; the juvenile’s family and home
     environment and the circumstances of the offense, including the extent of the juvenile’s
     participation and the effect of any familial or peer pressure; the juvenile’s possible inability to
     interact with police officers or prosecutors or incapacity to assist his or her own attorneys; and


                                                  -2-
     “the possibility of rehabilitation even when the circumstances most suggest it.” Id. at ___, 132
     S. Ct. at 2468. The Court concluded:
              “[A] judge or jury must have the opportunity to consider mitigating circumstances
              before imposing the harshest possible penalty for juveniles. By requiring that all
              children convicted of homicide receive lifetime incarceration without possibility of
              parole, regardless of their age and age-related characteristics and the nature of their
              crimes, the mandatory sentencing schemes before us violate this principle of
              proportionality, and so the Eighth Amendment’s ban on cruel and unusual
              punishment.” Id. at ___, 132 S. Ct. at 2475.
¶4        The Court clarified that its holding was not a categorical prohibition of life-without-parole
     sentences for juvenile murderers. Id. at ___, 132 S. Ct. at 2469. Rather, the Court’s holding
     required that life-without-parole sentences be based on judicial discretion rather than statutory
     mandates. Id.
¶5        In the appellate court, defendant acknowledged that he had not received an actual life
     sentence without possibility of parole. However, he contended that the various sentencing
     statutes to which he was subject had combined in such a way so as to eliminate all judicial
     discretion and impose on him a mandatory prison term that could not be served within one
     lifetime, i.e., a de facto natural life sentence without possibility of parole. Defendant
     maintained that the principles of Miller were applicable to such a de facto life sentence and,
     therefore, his sentence was unconstitutional.
¶6        The appellate court rejected defendant’s argument. 2015 IL App (2d) 120471. The
     appellate court declined to extend the eighth amendment rationale in Miller to the facts of this
     case, concluding that Miller applied only to actual sentences of life without the possibility of
     parole and not to aggregate consecutive sentences that amounted to a de facto life term. Id.
     ¶¶ 23-25. The appellate court therefore affirmed defendant’s sentence. We granted defendant’s
     petition for leave to appeal. Ill. S. Ct. R. 315 (eff. Jan. 1, 2015).
¶7        In this court, defendant again argues that he has received a de facto mandatory life sentence
     without the possibility of parole and that such a sentence is unconstitutional under Miller.
     Defendant therefore contends that his sentence should be vacated and the cause remanded for a
     new sentencing hearing.
¶8        The State, in response, has filed a brief in which it concedes that the Miller rationale
     applies to a mandatory term of years that “indisputably amount[s]” to life imprisonment
     without the possibility of parole for a single offense or for offenses committed in a single
     course of conduct. We agree.
¶9        A mandatory term-of-years sentence that cannot be served in one lifetime has the same
     practical effect on a juvenile defendant’s life as would an actual mandatory sentence of life
     without parole—in either situation, the juvenile will die in prison. Miller makes clear that a
     juvenile may not be sentenced to a mandatory, unsurvivable prison term without first
     considering in mitigation his youth, immaturity, and potential for rehabilitation. As one court
     has stated:
              “the teachings of the Roper/Graham/Miller trilogy require sentencing courts to provide
              an individualized sentencing hearing to weigh the factors for determining a juvenile’s
              ‘diminished culpability and greater prospects for reform’ when, as here, the aggregate
              sentences result in the functional equivalent of life without parole. To do otherwise

                                                 -3-
                would be to ignore the reality that lengthy aggregate sentences have the effect of
                mandating that a juvenile ‘die in prison even if a judge or jury would have thought that
                his youth and its attendant characteristics, along with the nature of his crime, made a
                lesser sentence (for example, life with the possibility of parole) more appropriate.’
                Miller, 567 U.S. at ___, 132 S. Ct. at 2460. Such a lengthy sentence ‘ “means denial of
                hope; it means that good behavior and character improvement are immaterial; it means
                that whatever the future might hold in store for the mind and spirit of [the juvenile
                convict], he will remain in prison for the rest of his days.” ’ Graham, 560 U.S. at 70,
                130 S. Ct. at 2027 (quoting Naovarath v. State, 105 Nev. 525, 779 P.2d 944, 944
                (1989)). That is exactly the result that Miller held was unconstitutional. Miller, 567
                U.S. at ___, 132 S. Ct. at 2460.” Bear Cloud v. State, 2014 WY 113, ¶ 33, 334 P.3d 132
                (Wyo. 2014).
       See also, e.g., Brown v. State, 10 N.E.3d 1, 7-8 (Ind. 2014) (150-year sentence “ ‘forswears
       altogether the rehabilitative ideal’ ” as stated in Miller, 567 U.S. at ___, 132 S. Ct. at 2465
       (internal quotation marks omitted)); Fuller v. State, 9 N.E.3d 653, 657-58 (Ind. 2014) (same);
       State v. Null, 836 N.W.2d 41 (Iowa 2013) (Miller applies to a sentence that amounts to the
       functional equivalent of life without parole); Moore v. Biter, 725 F.3d 1184, 1193-94 (9th Cir.
       2013) (sentence of 254 years is unconstitutional); People v. Caballero, 282 P.3d 291, 295 (Cal.
       2012). Accordingly, we hold that sentencing a juvenile offender to a mandatory term of years
       that is the functional equivalent of life without the possibility of parole constitutes cruel and
       unusual punishment in violation of the eighth amendment.
¶ 10       In this case, defendant committed offenses in a single course of conduct that subjected him
       to a legislatively mandated sentence of 97 years, with the earliest opportunity for release after
       89 years. Because defendant was 16 years old at the time he committed the offenses, the
       sentencing scheme mandated that he remain in prison until at least the age of 105. The State
       concedes, and we agree, that defendant will most certainly not live long enough to ever become
       eligible for release. Unquestionably, then, under these circumstances, defendant’s
       term-of-years sentence is a mandatory, de facto life-without-parole sentence. We therefore
       vacate defendant’s sentence as unconstitutional pursuant to Miller.
¶ 11       Having vacated defendant’s sentence, we must determine the proper remedy. Both the
       State and defendant note that, during the pendency of this appeal, our legislature enacted a new
       law, codified in section 5-4.5-105 of the Unified Code of Corrections (730 ILCS 5/5-4.5-105
       (West Supp. 2015)), which provides a new sentencing scheme for individuals under 18 years
       of age at the time of the commission of an offense. In general, the new statute requires the
       sentencing judge to take into account several factors in mitigation in determining the
       appropriate sentence for those under 18. In addition, the statute provides that the imposition of
       firearm enhancements is a matter of discretion with the trial court:
                    “(b) Except as provided in subsection (c), the court may sentence the defendant to
                any disposition authorized for the class of the offense of which he or she was found
                guilty as described in Article 4.5 of this Code, and may, in its discretion, decline to
                impose any otherwise applicable sentencing enhancement based upon firearm
                possession, possession with personal discharge, or possession with personal discharge
                that proximately causes great bodily harm, permanent disability, permanent
                disfigurement, or death to another person.


                                                   -4-
                   (c) Notwithstanding any other provision of law, if the defendant is convicted of first
               degree murder and would otherwise be subject to sentencing under clause (iii), (iv), (v),
               or (vii) of subsection (c) of Section 5-8-1 of this Code based on the category of persons
               identified therein, the court shall impose a sentence of not less than 40 years of
               imprisonment. In addition, the court may, in its discretion, decline to impose the
               sentencing enhancements based upon the possession or use of a firearm during the
               commission of the offense included in subsection (d) of Section 5-8-1.” 730 ILCS
               5/5-4.5-105(b), (c) (West Supp. 2015).
¶ 12       Both the State and defendant agree that, pursuant to section 4 of the Statute on Statutes (5
       ILCS 70/4 (West 2014)), defendant is entitled, on remand, to be resentenced under the
       sentencing scheme found in section 5-4.5-105. See People v. Hollins, 51 Ill. 2d 68, 71 (1972)
       (section 4 of the Statute on Statutes entitles a defendant “to be sentenced under either the law in
       effect at the time the offense was committed or that in effect at the time of sentencing”). In
       addition, both the State and defendant agree that by applying this new sentencing scheme, the
       circuit court will have the discretion not to apply the firearm sentencing enhancements and,
       without these enhancements, the mandatory minimum aggregate sentence to which defendant
       would be subject is 32 years, a term that is not a de facto life sentence. Because defendant
       would not be subject to a mandatory, life-without-parole sentence under section 5-4.5-105, we
       remand this matter to the trial court with directions that a new sentencing hearing be held in
       accordance with this statute.

¶ 13                                          CONCLUSION
¶ 14       The judgments of the circuit and appellate courts are reversed. The cause is remanded to
       the circuit court for resentencing in accordance with section 5-4.5-105 of the Unified Code of
       Corrections (730 ILCS 5/5-4.5-105 (West Supp. 2015)).

¶ 15      Appellate court judgment reversed.
¶ 16      Circuit court judgment reversed.
¶ 17      Cause remanded.




                                                    -5-